
	
		II
		110th CONGRESS
		1st Session
		S. 2417
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2007
			Mr. Brownback (for
			 himself and Mr. Byrd) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend title 31, United States Code, to require the
		  inscription In God We Trust to appear on a face of the $1 coins
		  honoring each of the Presidents of the United States.
	
	
		1.Inscription moved from edge
			 to face of coin
			(a)In
			 GeneralSection 5112(n)(2) of title 31, United States Code, is
			 amended—
				(1)in subparagraph
			 (C)(i)—
					(A)by striking
			 inscriptions and inserting inscription;
			 and
					(B)by striking
			 and In God We Trust; and
					(2)by adding at the
			 end the following new subparagraph:
					
						(F)Inscription of
				in god we trustThe design on the obverse or the
				reverse shall bear the inscription In God We
				Trust.
						.
				(b)Conforming
			 amendmentSection 5112(r)(2) of title 31, United States Code, is
			 amended—
				(1)in subparagraph
			 (C)(i)—
					(A)by striking
			 inscriptions and inserting inscription;
			 and
					(B)by striking
			 and In God We Trust ; and
					(2)by adding at the
			 end the following new subparagraph:
					
						(E)Inscription of
				In God we TrustThe design on the obverse or the
				reverse shall bear the inscription In God We
				Trust.
						.
				(c)Effective
			 DateThe change required by the amendments made by subsections
			 (a) and (b) shall be put into effect by the Secretary of the Treasury as soon
			 as is practicable after the date of enactment of this Act.
			
